Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are pending in the application.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on October 22, 2020.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 6, 10 and 14 are rejected under 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because the phrase “ramificiation of the alkyl side chain” under the definition of variable L is unclear as to its meaning.  No definition of this phrase is found in the instant specification.  Therefore, the metes and bounds of claim 1 cannot be ascertained.  See claims 6 and 10 for same.  This rejection can be overcome by deleting the phrase “ramificiation of the alkyl side chain” from claims 1, 6 and 10.

In claim 14, it is unclear what is meant by mito10-lonidamine.  This rejection can be overcome by adding the structure of mito10-lonidamine to claim 14.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-7, 10-13 and 17 are rejected under 
35 U.S.C. 102(a)(1) as being anticipated by Liu et al. {ACS Applied Materials & Interfaces (November 24, 2017), 9(50), pages 43498-43507}.
Liu et al. disclose compound TPP-LND (TPP=triphenylphosphine and LND=Lonidamine) in Scheme 1 on page 43499, 
    PNG
    media_image1.png
    218
    278
    media_image1.png
    Greyscale
, 
{a compound of instant formula I, 
    PNG
    media_image2.png
    233
    241
    media_image2.png
    Greyscale
, when L=C2-alkyl; and X=halogen},

and that Compound TPP-LND was placed in water (Section “4.3 Synthesis of TPP-LND” on page 43504).
Liu et al. disclose that nanoparticles containing integrated components of TPP and LND have been prepared to increase the solubility of LND and increase diffusion in the cytoplasm to enhance therapeutic efficacy in order to treat cancer.  See, for instance, 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims 

Claims 1-3, 5-13 and 15-18 are rejected under 
35 U.S.C. 103 as being unpatentable over Liu et al. {ACS Applied Materials & Interfaces (November 24, 2017), 9(50), pages 43498-43507} and in further view of the teachings in Kim et al. {US Patent 5,260,327} and Tidmarsh {WO 2004/064734 A2}.
Determination of the scope and content of the prior art (MPEP §2141.01)

    PNG
    media_image2.png
    233
    241
    media_image2.png
    Greyscale
, pharmaceutical compositions comprising compounds of instant formula I and methods for treating cancer.
Liu et al. disclose compound TPP-LND (TPP=triphenylphosphine and LND=Lonidamine) in Scheme 1 on page 43499, 
    PNG
    media_image1.png
    218
    278
    media_image1.png
    Greyscale
, 
{a compound of instant formula I, 
    PNG
    media_image2.png
    233
    241
    media_image2.png
    Greyscale
, 
when L=C2-alkyl; and X- =halogen},


Liu et al. disclose that nanoparticles containing integrated components of TPP and LND have been prepared to increase the solubility of LND and increase diffusion in the cytoplasm to enhance therapeutic efficacy in order to treat cancer.  See, for instance, the Abstract, the section “2.3 In Vitro Cytotoxicity” on pages 43500-43501, the section “2.6 Synergistic Effect on Cell Apoptosis” on page 43502 and the section “2.8 In Vivo Anticancer Activities” on page 43503. Liu et al. disclose that TPP-LND inhibit tumor progress (page 43503, column 2) and was tested on breast cancer cell lines (page 43500, column 2 thru to page 43501).  
Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	Although Liu et al. teach that Lonidamine can act on mitochondria and inhibit energy metabolism in cancer cells (page 43498, 1st column), Liu et al. do not teach 
	Kim et al. (column 4 and claim 1) teach, and claim, that Lonidamine can be administered to treat a patient with brain metastases. 
	Tidmarsh disclose that Lonidamine is an anti-cancer drug (page 2, paragraph [06]).  Tidmarsh (pages 2, 6, 9, 38-40, 43 and 44; and claims 1-2 on page 54) teaches, and claims, a method of treating cancer by administering Lonidamine to a mammal, wherein the cancer can be breast cancer, brain cancer, cancer of the pancreas, non-small cell lung cancer, lung cancer, etc. and the mammal can be a human patient.  Tidmarsh teach formulations of Lonidamine and/or Lonidamine analogs together with pharmaceutically acceptable carriers {paragraphs [130]-[131] on page 43}.
Finding of prima facie obviousness--rational and motivation 
(MPEP §2142-2143)
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of 


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



September 14, 2021
Book XXVI, page 261